Citation Nr: 0312443	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  99-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from November 1942 to July 1943.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2001, the Board remanded the case to 
the RO for additional development.


FINDINGS OF FACT

1.  The veteran died in October 1998 at the age of 80; 
cardiorespiratory arrest was certified as his immediate cause 
of death, with underlying causes of death including multiple 
pulmonary emboli, fibrous pleuritis, and fibrous 
pericarditis; other significant conditions contributing to 
death were rheumatoid arthritis, chronic thyroiditis, and 
chronic nodular pneumonitis.  

2.  Service connection was not established for any disability 
during the veteran's life; the certified immediate, 
underlying, and contributing causes of his death are not 
shown to have been related to service; and a service-
connected disability is not shown to have caused or 
substantially or materially contributed to cause his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2002).

2.  The criteria for establishing entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, are not met.  38 U.S.C.A. § 3501 (West 2002); 
38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

In correspondence dated in June 2001 the RO notified the 
appellant of the VCAA and of the evidence necessary to 
substantiate her claim with identification of the parties 
responsible for obtaining pertinent evidence.  In a March 
2003 supplemental statement of the case (SSOC) her claims 
were reconsidered in accordance with the provisions of the 
VCAA.  As the appellant has been kept apprised of what she 
must show to prevail in her claims, what information and 
evidence she is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records are of record and that the appellant 
failed to respond to correspondence the RO sent her in June 
and December 2002 requesting she provide additional 
information necessary for VA to assist her in obtaining 
private treatment records from Dr. R.B.N. and Dr. T. in 
compliance with the March 2001 Board remand order.  She was 
notified of the RO's assistance efforts in the March 2003 
SSOC.  As the appellant has not responded to RO requests for 
additional information, and in March 2003 indicated she had 
no additional evidence to submit in support of her claims, 
the Board finds further efforts to obtain relevant private 
records are not warranted.

The RO also obtained the veteran's final VA hospitalization 
records, including an autopsy report.  A search for VA 
treatment records from July 1943 to September 1975 was 
unsuccessful.  Although a handwritten notation on a VA 
hospital records search request received in August 2001 
implies an older records search might be possible, there is 
no evidence an additional search was conducted.  The Board 
finds, however, that in light of the probative evidence of 
record indicating the veteran's rheumatoid arthritis was 
first manifest in 1974 additional efforts to obtain any 
outstanding VA or non-VA treatment records would serve no 
useful purpose.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability and indicates 
the claimed disability or symptoms may be associated with an 
event, injury, or disease during active service.  Although a 
VA medical opinion was not obtained in this case, the 
probative evidence of record does not show the veteran 
sustained an event, disease, or injury during active service 
that is related to the cause of his death.  Therefore, the 
Board finds a VA medical opinion is not necessary for an 
adequate decision.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection can also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death; rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Service medical records show the veteran was hospitalized 
from April 9, 1943, to June 9, 1943.  The discharge diagnosis 
was mixed type psychoneurosis, with hypochondriacal and 
hysterical features, manifested by neurotic fixation on an 
old injury, emotional dependency, passivity, and 
defensiveness.  A disability discharge was recommended.  
Records are negative for complaint or treatment related to 
rheumatoid arthritis or any other disease or injury incurred 
during active service.  VA examination in April 1976 noted 
the veteran had an onset of knee and arm arthritis in 1974 
and that rheumatoid arthritis was diagnosed in 1975.  The 
veteran reported he was discharged from service because of a 
stomach ulcer, but had not experienced any stomach problems 
in 10 years.  

The veteran's death certificate shows he died in October 1998 
at the age of 80.  The immediate cause of death listed was 
cardiorespiratory arrest; listed underlying causes of death 
included multiple pulmonary emboli, fibrous pleuritis, and 
fibrous pericarditis.  Other significant conditions 
contributing to death, but not resulting in the underlying 
causes of death, were rheumatoid arthritis, chronic 
thyroiditis, and chronic nodular pneumonitis.  

Although the appellant claims the veteran's rheumatoid 
arthritis was incurred in service, she is not a licensed 
medical practitioner and therefore is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  The 
medical evidence in this case shows the veteran's rheumatoid 
arthritis was first manifest in 1974, over 30 years after his 
discharge from service.  There is no basis for a finding that 
a service-connected disability caused or contributed to cause 
his death nor that a service-connected disability 
substantially or materially contributed to cause death.  
Therefore, service connection for the cause of the veteran's 
death is not warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the claim for 
service connection.

For the purposes of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, a child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including if there was permanent 
total service-connected disability was in existence at the 
date of the veteran's death or the veteran died due to 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807.  Here, the veteran had no service connected for any 
disability at the time of his death and, as noted above, the 
Board has determined that service connection for the cause of 
his death is not warranted.  The appellant's claim fails 
because of an absence of legal merit, and must be denied as a 
matter of law.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependent's educational assistance under 38 U.S.C. Chapter 35 
is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

